MONROE, J.
This is a suit to enjoin the collection of parish taxes, for the years 1908 and 1909, on a certain tract of land and certain machinery, from and with which gravel is being obtained; the ground relied on being that plaintiffs are conducting “mining operations,” within the meaning of the provision on that subject of article 230 of the Constitution. The suit is brought by the “Jarrett Construction Company * * * and Etaiest R. Bernstein, liquidator of said partnership.” The evidence shows that the title to the land stands in the name of Ernest R. Bernstein and Thos. E. Jarrett and that the land is so assessed and advertised. There is no allegation or proof as to the ownership of the machinery (one steam shovel- and one locomotive) mentioned in the petition. The plaintiffs, therefore, disclose no interest, and the judgment appealed from, which is in favor of the defendant, tax collector, is, accordingly, affirmed.